DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Cohen (US 2014/0263499 A1) in view of Sugiura (US 7,563,225 B2).
Regarding claim 1, Carter-Cohen discloses a wearable accessory carrier that is structurally capable of carrying peripheral components of a blood pump system, the wearable accessory carrier comprising, an elastic belt (abstract) capable of being worn on a patient with an implanted blood pump system, and a plurality of integrated compartments (24) disposed around inner and outer circumferences of the belt (Paragraph 0047, noting the pockets between layers 28 and 22 and between 28 and 18), the integrated compartments configured to carry properly sized and shaped peripheral components of the blood pump system. Carter-Cohen discloses the belt comprises a plurality of retention mechanisms (38/75/44) at two or more points along a perimeter of the belt structurally capable of securing at least a portion of a driveline 
Carter-Cohen does not specifically disclose a ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable, peripheral components operatively connected to the ventricular assist device via the percutaneous driveline cable, wherein each of the peripheral components is configured to supply power to the ventricular assist device through the percutaneous driveline cable and/or control operation of the ventricular assist device via the percutaneous driveline cable connection to the ventricular assist device.
Sugiura teaches the ability to have a portable ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable (55), peripheral components (51/52/53) operatively connected to the ventricular assist device via the percutaneous driveline cable, wherein each of the peripheral components is configured to supply power to the ventricular assist device through the percutaneous driveline cable and/or control operation of the ventricular assist device via the percutaneous driveline cable connection to the ventricular assist device, the peripheral devices are noted to be carried on the outside of the body on a belt.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Carter-Cohen and include ventricular assist system attached thereto because such a change would allow the device of Carter-
Regarding claim 2, modified Carter-Cohen demonstrates a device configured such that the belt is reversible such that either the inner or outer circumference compartments may face outward away from the patient when the belt is worn by the patient as this case would require merely manipulating the belt such that the inside layer faces outward.
Regarding claim 3, modified Carter-Cohen discloses further comprising a non-slip material (Fig. 3, 20) disposed on the inner circumference of the belt.
Regarding claim 4, modified Carter-Cohen discloses the belt is made of neoprene (Paragraph 0037).
Regarding claim 5, modified Carter-Cohen shows the plurality of integrated compartments have substantially equivalent sizes (Fig. 4).
Regarding claim 6, modified Carter-Cohen demonstrates a device wherein the plurality of integrated compartments (24) are sized such that a blood pump controller may be positioned vertically and horizontally within each compartment to the degree that a non-claimed, properly sized and shaped blood pump controller is sized to fit within the compartments vertically and horizontally, Sugiura includes a system controller (51) configured to control operation of the ventricular assist device.
Regarding claim 7, modified Carter-Cohen demonstrates a device wherein the plurality of integrated compartments (24) are sized such that a blood pump battery may be positioned vertically and horizontally within each compartment to the degree that a non-claimed, properly sized and shaped blood pump battery is sized to fit within the 
Regarding claim 13, modified Carter-Cohen discloses the belt is configured to be worn on a limb of a patient (Fig. 1).
Regarding claim 14, modified Carter-Cohen discloses the belt comprises a fastener configured to secure the belt on the patient (Paragraph 0032).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Cohen (US 2014/0263499 A1) in view of Sugiura (US 7,563,225 B2) as applied to claim 1 above, and further in view of Do (US 2013/0048695 A1).
Regarding claims 9, modified Carter-Cohen does not specifically disclose the plurality of integrated compartments are accessible via slit openings in the belt.
Do teaches the ability to have a similar belt shaped article carrying device having slit openings (31/32) to access a compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Carter-Cohen and have the openings be slit openings such that they at least partially closed in a relaxed condition thereby helping prevent items from falling out of the compartments accidently whether or not the flap/fastener is in a closed position.
Regarding claim 10, modified Carter-Cohen further discloses the slit openings of the plurality of integrated compartments comprise flaps (38/75) configured to cover the openings.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter- Carter-Cohen (US 2014/0263499 A1) in view of Sugiura (US 7,563,225 B2) as applied to claim 1 above, and further in view of Bickert et al. (US 2014/0158734 A1).
Regarding claims 12, modified Carter-Cohen does not specifically disclose the belt is configured to be worn on a waist of a patient.
Bickert teaches the ability to have an article supporting device including a belt having integrated pockets that is configured to be worn around a wearer’s limb (Fig. 8), as well as the ability to configure the device to be worn around a wearer’s waist (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Carter-Cohen and use the teaching of Bickert and configure the device such that it can be worn on a wearer’s waist because such a change would allow the device to be used and worn in additional situations thereby allowing the device to be more versatile and be useful in additional situations.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2018/0049493 A1) in view of Sugiura (US 7,563,225 B2).
Regarding claim 15, Graves discloses  wearable accessory carrier (Fig. 18) structurally capable of carrying peripheral components of a blood pump system, the wearable accessory carrier comprising, a belt (44) capable of being worn on a patient with an implanted blood pump system, a magnetic strip (62) extending lengthwise along 
Graves does not specifically disclose a ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable, peripheral components operatively connected to the ventricular assist device via the percutaneous driveline cable, wherein each of the peripheral components is configured to supply power to the ventricular assist device through the percutaneous driveline cable and/or control operation of the ventricular assist device via the percutaneous driveline cable connection to the ventricular assist device.
Sugiura teaches the ability to have a portable ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable (55), peripheral components (51/52/53) operatively connected to the ventricular assist device via the percutaneous driveline cable, wherein each of the peripheral components is 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Graves and include ventricular assist system attached thereto because such a change would allow the device of Carter-Cohen to support the blood pump system as an alternative to attaching them to a well-known waist belt. 
Regarding claim 16, modified Graves discloses the belt is made of an elastic material (Paragraph 0103).
Regarding claim 17, modified Graves discloses at least one storage compartment comprises a flap (12) cover configured to be secured over an opening of the storage compartment.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2018/0049493 A1) in view of Sugiura (US 7,563,225 B2) as applied to claim 15 above, and further in view of Carter-Cohen (US 2014/0263499 A1).
Regarding claim 18, modified Graves and specifically Sugiura discloses a system controller (51) and a battery (52/53), the system controller is configured to control the operation of the ventricular assist device, the battery is configured to supply electrical power operation of the ventricular assist device during battery powered operation of the ventricular device. 

Carter-Cohen discloses one or more removable pockets, thereby teaching a first and second storage compartments.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Graves and include a second removable storage compartment because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally including additional pockets would increase the carrying capacity of the device.  Further, this configuration is structurally capable of carrying a properly sized and shaped blood pump controller and a properly sized and shaped blood pump battery in the first and second compartments.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Cohen (US 2014/0263499 A1) in view of Sugiura (US 7,563,225 B2) and Liberboim (US 4,433,803 A).
Regarding claim 19, Carter-Cohen discloses a wearable accessory carrier structurally capable of carrying peripheral components of a blood pump system, the wearable accessory carrier comprising, a belt (10) capable of being worn on a patient 
Carter-Cohen does not specifically disclose a ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable, peripheral components operatively connected to the ventricular assist device via the percutaneous driveline cable, wherein each of the peripheral components is configured to supply power to the ventricular assist device through the percutaneous driveline cable and/or control operation of the ventricular assist device via the percutaneous driveline cable connection to the ventricular assist device.
Sugiura teaches the ability to have a portable ventricular assist device configured for implantation in a patient to pump blood from a ventricle of the patient to circulate the bumped blood in the patients vascular system, a percutaneous driveline cable (55), peripheral components (51/52/53) operatively connected to the ventricular assist device 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Carter-Cohen and include ventricular assist system attached thereto because such a change would allow the device of Carter-Cohen to support the blood pump system as an alternative to attaching them to a well-known waist belt. 
Carter-Cohen is silent with respect to the shape of the hook and loop coupling device and thereby does not disclose a hook and loop strip extending lengthwise along the belt.
Liberboim teaches the ability to have a belt including removable portions as well as a strip of hook and loop material extending lengthwise along the belt (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Carter-Cohen and shape the hook and loop material such that it is a strip extending lengthwise along the belt because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 20, modified Carter-Cohen further discloses the belt is made of an elastic material (Abstract).

Regarding claim 22, modified Carter-Cohen further discloses the at least one storage compartment comprises a first storage compartment and a second storage compartment (Fig. 4 noting the multiple storage compartments), the first storage compartment is structurally capable of carrying a properly sized and shaped blood pump controller and the second storage compartment is structurally capable of carrying a properly sized and shaped a blood pump battery. Sugiura discloses a system controller (51) and a battery (52/53), the system controller is configured to control the operation of the ventricular assist device, the battery is configured to supply electrical power operation of the ventricular assist device during battery powered operation of the ventricular device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter- Carter-Cohen (US 2014/0263499 A1) in view of Sugiura (US 7,563,225 B2) as applied to claim 1 above, and further in view of Gorham (US 6,325,260 B1).
Regarding claim 23, modified Carter-Cohen discloses that the pocket configurations and locations may be plethoric (Paragraph 0063), but does not specifically disclose the retention mechanisms are disposed around the outer circumference of the belt.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Carter-Cohen and move a pair of pockets and retention mechanism to the outer circumference of the belt because such change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734